By the Court,

Savage, Ch. J.
The common pleas did right in setting aside the proceedings. Where a suit is commenced in the common pleas of one county, the declaration cannot be served in another county. The provision in the statute that the service of a declaration may be by a sheriff, and that he may be ruled to return it, Laws of 1833, p. 394, § 2, implies ¡that the service is to be in the county in the court of which *593the declaration is filed. A declaration in a suit .commenced by declaration is analogous to process, and process in a suit commenced in the common pleas of one county cannot be served in another. It would not be the regular and orderly conduct of a suit to file a bill against an officer of a court in one county, and serve him with a copy of such bill in another, and upon the same principle the service of the copy of the declaration in this case was irregular.
Motion denied.